Case: 18-13792   Date Filed: 05/01/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13792
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:17-cr-00014-MW-GRJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

KEITH JELKS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                              (May 1, 2019)

Before MARTIN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-13792    Date Filed: 05/01/2019   Page: 2 of 2


      Megan Saillant, appointed counsel for Keith Jelks in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jelks’s convictions and sentences are AFFIRMED.




                                         2